DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.
Claim Objections
Claim 18 is objected to because of the following informalities:  "cobalt; and dysprosium;" is incorrect grammatical sentence structure and should be amended to recite "cobalt[[;]] and dysprosium".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 9, 10-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0373973 (Richwine).

    PNG
    media_image1.png
    376
    717
    media_image1.png
    Greyscale

Richwine Figure 3, Annotated 
	Regarding claim 1, Richwine teaches a hair accessory (Figure 3, #300) comprising hair material (Figure 3, #106) comprising a hair material base (Annotated Figure 3) end and a hair material distal end (Annotated Figure 3); a magnetic material operatively installed to the hair material near the hair material base end (Figure 3, #102; Paragraphs 0017, 0019, 0020); and a coating to at least partially enclose the magnetic material (Figures 1 and 3, #104; Paragraph 0014; Paragraph 0018); wherein the hair material is installable to a mounting location via compression by the magnetic material onto the mounting location (Paragraph 0013; #104 is capable of being compressed onto #110 for installation; the examiner considers this mounting location limitation to be strictly functional because of the recitation of “installable”).
	Alternatively, regarding claim 1, Richwine teaches a hair accessory (Figure 3, #300) comprising hair material (Figure 3, #106) comprising a hair material base (Annotated Figure 3) end and a hair material distal end (Annotated Figure 3); a magnetic material operatively installed to the hair material near the hair material base end (Figure 3, #108; Paragraphs 0021, 0022); and a coating to at least partially enclose the magnetic material (Figures 1 and 3, #110; Paragraphs 0021, 0022); wherein the hair material is installable to a mounting location via compression by the magnetic material onto the mounting location (Paragraph 0013; #110 is capable of being compressed onto #104 for installation; the examiner considers this mounting location limitation to be strictly functional because of the recitation of “installable”).
	Regarding claim 2, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: magnetic particles substantially located within the coating (Paragraph 0018).
	Regarding claim 3, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: rare-earth magnets (Paragraph 0017).
	Regarding claim 4, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: neodymium (Paragraph 0017).
	Regarding claim 8, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material is at least partially bonded to an attachment interface (Paragraph 0014 teaches cardboard base).
	Regarding claim 9, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 (see second interpretation) and further teaches an active face magnetically attractable to at least one other active face to install the hair material to the mounting location via at least compression (Figure 3, the top face of #110 is magnetically attractable to another active face, the bottom face of #104; Paragraph 0013).
	Regarding claim 10, Richwine teaches all of the elements of the claimed invention as stated above for claim 9 and further teaches a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the magnetic materials, therefore making the bottom face of #110 neutral) and exhibiting minimal wandering flux (Paragraphs 0028-0029, by shielding from magnetic fields, the bottom portion of #110 would exhibit minimal wandering flux).
	Regarding claims 11 and 12, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the mounting location comprises natural hair grown by a wearer or wherein the mounting location comprises a base portion installable to a wearer (As stated above, the mounting location is not a positively recited structural limitation, it is just functional. The hair extension apparatus shown in figure 3 and described in paragraph 0013 is fully capable of being installed onto any mounting location). 
	Regarding claims 13 and 14, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the coating comprises a reaction polymer comprising polyurethane (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraph 0014); and wherein the coating substantially encloses at least part of the magnetic material at the hair material base end (Paragraph 0018).
	Regarding claim 16, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the hair material comprises more than one hair strand (Figure 3, #106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0373973 (Richwine) in view of US 2019/0261715 (Hunter).
	Regarding claim 5, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the magnetic material comprises neodymium-iron-boron. 
	Hunter teaches a hair accessory comprising a magnetic attachment mechanism (Abstract) wherein the magnetic element is comprised of neodymium-iron-boron (Paragraph 0033). Hunter teaches that this compound is a permanent magnet (Paragraph 0033).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the use of magnetic neodymium-iron-boron as taught by Hunter. This would have been an obvious modification to make as neodymium-iron-boron is a permanent magnet so it would not have to be activated before using its magnetic properties. 
	Regarding claim 17, Richwine teaches a hair accessory (Abstract; Figure 3, #300) comprising hair material (Figure 3, #106); a magnetic material operatively installed to the hair material (Figure 3, #108; Paragraphs 0021, 0022); a coating comprising a reaction polymer to at substantially enclose the magnetic material (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraphs 0021-0022); an active face (Figure 3, the top face of #110; Paragraph 0013); and a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the magnetic materials, therefore making the bottom face of #110 neutral); wherein the active face magnetically attracts at least one other active face to install the hair material to a mounting location via at least compression (Figure 3, the top face of #110 is magnetically attractable to another active face, the bottom face of #104; Paragraph 0013); wherein the neutral face exhibits minimal wandering flux (Paragraphs 0028-0029, by shielding from magnetic fields, the bottom portion of #110 would exhibit minimal wandering flux).
	Richwine does not teach that the magnetic material comprises neodymium-iron-boron.
	Hunter teaches a hair accessory comprising a magnetic attachment mechanism (Abstract) wherein the magnetic element is comprised of neodymium-iron-boron (Paragraph 0033). Hunter teaches that this compound is a permanent magnet (Paragraph 0033).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the use of magnetic neodymium-iron-boron as taught by Hunter. This would have been an obvious modification to make as neodymium-iron-boron is a permanent magnet so it would not have to be activated before using its magnetic properties.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0373973 (Richwine) in view of US 2019/0261715 (Hunter) as evidenced by E-Magnets UK (See attached PTO 892 form).
	Regarding claim 6, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material further comprises cobalt (Paragraph 0017) but does not teach wherein the magnetic material is resistant to degradation for up to about 40 degrees Celsius. 
	Hunter teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic element comprises cobalt (Paragraph 0054 teaches AlNiCo which includes cobalt), and, as evidenced by E-Magnets UK, AlNiCo has a maximum operating temperature of between 450 and 525 degrees Celsius and has great stability up until those temperatures (See E-Magnets UK included on PTO 892 form). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include AlNiCo as the magnetic material, as taught by Hunter. This would have been an obvious modification to make as AlNiCo is very temperature stable, allowing it to magnetically operate under a wide variety of conditions.  

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0373973 (Richwine) in view of US 2019/0216152 (Francis).
	Regarding claim 7, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the magnetic material further comprises dysprosium. 
	Hunter teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic material comprises dysprosium (Paragraph 0015). Hunter teaches that dysprosium is a ferromagnetic material that can be magnetized at any point (Paragraph 0015). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include dysprosium as the magnetic material, as taught by Hunter. This would have been an obvious modification to make as it would allow a user to activate the magnetic properties of the hair accessory only when desired, such as when the hair accessory is correctly and accurately placed.

	 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0373973 (Richwine) in view of US 2019/0090567 (Johnson).
	Regarding claim 15, Richwine teaches all of the elements of the claimed invention as stated above for claim 14, but does not teach wherein the coating comprises a score to improve friction and increase grip to the mounting location. 
	Johnson teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic material is covered in a coating that can comprise different textures which would be fully capable of improving friction and increasing grip (Paragraph 0045; it is known in the art that providing texture to a surface increases grip and friction). Johnson is silent to a score, but it is known in the art that a textured surface has an uneven topography. Merriam-Webster defines a score as “a line (such as a scratch or incision) made with or as if with a sharp instrument,” and any textured surface would have lines made as if with a sharp instrument. 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the coating of the hair accessory of Richwine to include the textured surface of Johnson, and further to have this textured surface comprise a score. This would have been an obvious modification to make as it would provide a surface higher in friction so that the magnets would not slip off each other. Providing the textured surface with a score would further would provide an easier fabrication process as additional materials would not need to be used to provide texture, but instead, simple cutting could be used. 

	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0373973 (Richwine) in view of US 2019/0068008 (Gao et al.).
	Regarding claims 18, Richwine teaches a hair accessory (Abstract; Figure 3, #300) comprising hair material (Figure 3, #106); a magnetic material operatively installed to the hair material (Figure 3, #108; Paragraphs 0021, 0022); a coating comprising a reaction polymer to at substantially enclose the magnetic material (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraphs 0021-0022), wherein the reaction polymer comprises polyurethane (Paragraphs 0021-0022); an active face (Figure 3, the top face of #110; Paragraph 0013); and a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the magnetic materials, therefore making the bottom face of #110 neutral); wherein the active face magnetically attracts at least one other active face to install the hair material to a mounting location via at least compression (Figure 3, the top face of #110 is magnetically attractable to another active face, the bottom face of #104; Paragraph 0013); wherein the neutral face exhibits minimal wandering flux (Paragraphs 0028-0029, by shielding from magnetic fields, the bottom portion of #110 would exhibit minimal wandering flux).
	Richwine does not teach that the magnetic material comprises neodymium-iron-boron, and wherein the magnetic material further comprises cobalt and dysprosium.
	Gao et al. teaches a permanent magnet in the analogous art of magnets (Abstract), wherein the permanent magnet can comprise neodymium-iron-boron, cobalt and dysprosium (Paragraph 0026). Gao et al. teaches that using a magnet that combines all of these elements allows for an optimized magnet that has a high coefficient of temperature (CT) of magnetization or CT of coercivity (Paragraph 0026).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the combination neodymium-iron-boron, cobalt, dysprosium magnet of Gao et al. This would have been an obvious modification to make as it would allow for a high CT of coercivity, so that the magnet could withstand higher temperatures without degrading. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D AGGER whose telephone number is (571)270-1801.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS DREW AGGER/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772